Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant has submitted Remarks filed January 31st, 2022 with Response After Final Action, proposing to cancel claims 1 and 3-6, and amend claim 7. Examiner enters amendments.
Drawings
The drawings were received on Janurary 31st, 2022.  These drawings are acceptable. Examiner notes that the submission is a New Drawing and not a Replacement Drawing.
Specification
The specification amendment filed Janurary 31st, 2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Priority date of September 27th, 2018 given. 
Allowable Subject Matter
Claim 7 is allowed.
The following is an examiner’s statement of reasons for allowance:
As applicant has canceled all outstanding claims with rejections and all other claims have been amended to address dependency issues, Examiner enters amendments to allow the claim.
All technical reasons for allowance were noted in Previous Office Action dated November 16th, 2021. 
It is noted that claim 7 was dependent on 6; however, claim 7 was amended to pull in the verbiage of claim 6, rendering claim 7 allowable as it was objected to in the previous Office Action.
Subsequently, claim 8 is allowable as it is dependent on claim 7.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW W CHEUNG/               Examiner, Art Unit 3762
/MICHAEL G HOANG/               Supervisory Patent Examiner, Art Unit 3762